In a child protective proceeding pursuant to Family Court Act article 10, the Law Guardian appeals from an order of the Family Court, Kings County (Lim, J.), dated November 21, 2002, which, after a hearing, denied her motion to hold the petitioner in contempt for violating an order dated September 21, 2000.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the Law Guardian’s motion to hold the petitioner in contempt for violating an order dated September 21, 2000 (see Matter of Congregation Yetev Lev D'Satmar v Kahana, 308 AD2d 447 [2003]; Rupp-Elmasri v Elmasri, 305 AD2d 394 [2003]). Cozier, J.P., Ritter, Luciano and Lifson, JJ., concur.